Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 46-65 are pending.

Election/Restrictions
Applicant’s election of the Invention of Group I, claims 46-62, drawn to a composition and the species of lactic acid, mandelic acid, and pyruvic acid in the reply filed on 10/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 63-65 withdrawn as being drawn to a nonelected invention.
Claim 62 is withdrawn as not being directed to the elected species (pyruvic acid).
Claims 46-61 are under consideration to the extent that the personal care composition comprises lactic acid, mandelic acid, and pyruvic acid. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 3/9/21 and 8/26/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 51-53 are objected to because of the following informalities:  
In claims 51, 52 and 53, line 1, “the weight ratio” should be “a weight ratio”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 48 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 48 and 58, the phrase “e.g.” or "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 46-48, 54-56, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALLIES GROUP (Promise Keeper Blemish Facial; cited in IDS).
Regarding Claims 46-48, 54-56, and 58, ALLIES GROUP teaches a personal care composition (i.e. face cream) comprising water (i.e. cosmetically acceptable carrier), lactic acid, mandelic acid, and pyruvic acid (e.g. pages 1, 3 and 5). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-61 are rejected under 35 U.S.C. 103 as being unpatentable over Klingman (US 2011/0256082; PGPub of 8,992,898; cited in IDS) in view of Epstein et al. (US 6,017,548). 
Klingman teaches products and methods for reducing the production of unwanted odors on the human body (e.g. abstract). Klingman teaches the compositions comprise at least a first and second carboxylic acid (e.g. paragraphs 0045-0048). Klingman exemplifies a cream deodorant composition comprising water (i.e. cosmetically acceptable carrier), 8% lactic acid, and 4% mandelic acid (e.g. Example 2). Klingman more broadly teaches a mixture of alpha-hydroxy acids present at 10% or less, or 1-15 wt% (e.g. paragraph 0048). Klingman also teaches inclusion of the humectant glycerin (e.g. paragraph 0071; Example 2).
Klingman does not teach the inclusion of pyruvic acid.  This is made up for by the teachings of Epstein et al. 
Epstein et al. teach compositions for treating skin comprising an acid material (e.g. abstract). Epstein et al. teach that the acidic component is preferably an alpha-hydroxy acid including lactic acid, mandelic acid, and pyruvic acid and mixtures thereof (e.g. column 2, lines 29-50; Claim 10). Epstein et al. teach that the presence of the acidic component aids in the ability to deliver humectant (e.g., glycerin) to the stratum corneum in amounts beyond that predictable from simple consideration of humectant concentration (e.g. column 2, line 65-column 3, line 2). Epstein et al. teach that the amount of acidic material is present at 0.5-7 wt%, provided the pH is in the range of about 2.5 to about 4.5 (e.g. column 5, lines 20-29). 
Regarding Claims 46-48 and 54-58, it would have been obvious to one of ordinary skill in the art at the time of filing to include the alpha-hydroxy acid pyruvic acid of Epstein et al. in the composition of Klingman. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. One of ordinary skill in the art would have predicted success as Klingman and Epstein et al. both teach a mixture of alpha-hydroxy acids for application for skin. One of ordinary skill in the art would have been motivated to include the pyruvic acid of Epstein et al. in order to enhance the delivery of glycerin, which is also present in the composition of Klingman. In addition, as both Klingman and Epstein teach topical skin compositions it would have been obvious to combine the compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
Regarding Claims 49-53 and 59-61, Klingman exemplifies (Example 2) a cream deodorant composition comprising 8% lactic acid (first) and 4% mandelic acid (second). Klingman more broadly teaches a mixture of alpha-hydroxy acids present at 10% or less, or 1-15 wt% (e.g. paragraph 0048). After including pyruvic acid (third) in Example 2, this results in an amount of up to 3 wt% pyruvic acid. These values and resulting ratios are within or overlap the claimed values. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-48 of copending Application No. 17/310,990 in view of Klingman (US 2011/0256082; PGPub of 8,992,898; cited in IDS).
Copending ‘990 claim a personal care composition comprising lactic acid, acetic acid, and pyruvic acid, however it would have been obvious to one of ordinary skill in the art to replace acetic acid with mandelic acid, as taught by Klingman. Klingman teaches products and methods for reducing the production of unwanted odors on the human body (e.g. abstract). Klingman teaches the compositions comprise at least a first and second carboxylic acid (e.g. paragraphs 0045-0048). Klingman exemplifies a cream deodorant composition comprising water (i.e. cosmetically acceptable carrier), 8% lactic acid, and 4% mandelic acid (e.g. Example 2). It would have been obvious to one of ordinary skill in the art to replace acetic acid with mandelic acid, as taught by Klingman or to simply combine both compositions.  One of ordinary skill in the art would have predicted success as both ‘990 and Klingman are directed to mixtures of acids for application for skin. In addition, as both Klingman and ‘990 teach topical skin compositions it would have been obvious to combine the compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
This is a provisional nonstatutory double patenting rejection.
Claims 46-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/195,752 in view of Klingman (US 2011/0256082; PGPub of 8,992,898; cited in IDS).
Copending ‘752 claim a personal care composition comprising a first and second short chain fatty acids, however it would have been obvious to one of ordinary skill in the art to include a third acid, mandelic acid, as taught by Klingman. Klingman teaches products and methods for reducing the production of unwanted odors on the human body (e.g. abstract). Klingman teaches the compositions comprise at least a first and second carboxylic acid (e.g. paragraphs 0045-0048). Klingman exemplifies a cream deodorant composition comprising water (i.e. cosmetically acceptable carrier), 8% lactic acid, and 4% mandelic acid (e.g. Example 2). Klingman more broadly teaches a mixture of alpha-hydroxy acids present at 10% or less, or 1-15 wt% (e.g. paragraph 0048). It would have been obvious to one of ordinary skill in the art to include mandelic acid, as taught by Klingman or to simply combine both compositions.  One of ordinary skill in the art would have predicted success as both ‘752 and Klingman are directed to mixtures of acids for application for skin. In addition, as both Klingman and ‘752 teach topical skin compositions it would have been obvious to combine the compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619